Title: From Thomas Jefferson to Bernard Peyton, 30 January 1825
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Jan. 30. 25.
Knowing the approach of your crisis and my own heavy balance due to you I have kept off some neihborhoods calls for some time. but two of these can no longer be delayed, the one for 60. D. for which I have this day drawn on you in favor of Jacobs & Raphael, the other will be something under that I expect, it’s amount being not yet known to me. I have entirely depended on Jefferson as to the paying up my balance to you in time for your great call, and he assures me he has provided for it. he sets out for Richmd this day.I must request you to send me by waggon eight gross of best velvet corks, and a 30. gallon cask of the best wine vinegar.ever & affectionately yoursTh: J.